IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,206-03


                     EX PARTE ERICH STOCKLEY SEALS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 13-16894-C IN THE 252ND DISTRICT COURT
                           FROM JEFFERSON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault causing bodily injury and sentenced to 25

years’ imprisonment. The Ninth Court of Appeals affirmed his conviction. Seals v. State, No. 09-15-

00191-CR (Tex. App.–Beaumont, Aug. 10, 2016). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       The trial court made findings of fact and conclusions of law. The court’s findings and

conclusions are supported by this Court’s independent review of the record. In part, however, the

trial court recommends that this Court modify the judgment to correct a clerical error. Matters which

may be raised and resolved by nunc pro tunc proceedings should not be considered by way of writ
                                                                                               2

of habeas corpus. See Ex parte Pena, 71 S.W.3d 336, 336-337 (Tex. Crim. App. 2002). A trial court

retains the power to enter a nunc pro tunc order correcting any “clerical error” in the judgment.

Alvarez v. State, 605 S.W.2d 615, 617 (Tex. Crim. App. 1980). Therefore, the trial court has

authority to enter a nunc pro tunc judgment in this case. Id.

       We deny relief.



Filed: OCTOBER 19, 2022
Do not publish